DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (20120274744).
Referring to claims 1 and 10, Wan shows A CMOS sensor and method comprising
an array of pixels (see figure 3A Ref 308), each of the pixels including one photosensor and producing a final signal within a predefined frame, wherein the final signal captures a reflected light without background light interference (see paragraph 7);


a clock circuit (note figure 9a and 9b for the timing diagram for controlling the signal capture, readout and reset), coupled to the sensor and the readout circuit, causing the readout circuit to store a first charge (see figure 9A note Ref SG1) and a second charge (see figure 9A Ref SG2) on the first storage device (note figure 3B Ref 312) and the second storage (see figure 3B Ref 314), respectively, wherein the first charge or the second charge is proportional to an intensity of an incoming light impinged upon the photosensor (note this is inherent in this type of CMOS device), the first charge and the second charge are created successively within the predefined frame (see figure 9A note SG1 and SG2), and the final signal is a subtraction between the first charge and the second charge (see paragraph 28).
Referring to claims 2 and 11, Wan shows the reflected light is produced by reflection from an object impinged upon by an emitted light from a light source, wherein the light source and the CMOS sensor are disposed in a known configuration (see figure 3A note Ref 302).
Referring to claims 3 and 12, Wan shows the object is positioned in a background with other ambient lights, and the first charge pertains to the incoming light with the light source turned on, and the second charge pertains to the incoming light with the light source turned off (see figure 3B note the charges for each storage node is when the light is pulsed and turned off also see paragraph 28 note Ref 307a and 307b).
Referring to claims 5 and 14, Wan shows the first charge captures a scene with the light source turned off and the second charge captures the scene with the light 
Referring to claims 6 and 15, Wan shows the readout circuit includes at least a switch to control which one of the first and second storage devices is used to store the first charge or the second charge, none of the first and second charges is from an internal dark or reference output level in the photosensor (see paragraph 29).
Referring to claims 7 and 16, Wan shows the second charge is generated while the first charge remains in the first storage device (see figure 9A note the first signal is readout to storage first and is stored until the second signal is readout to storage also see paragraph 39). 
Referring to claims 8 and 17, Wan shows the readout circuit is activated to produce the final signal from the first and second charges in the first and second storage devices (see figure 10 note Ref 1120 also see paragraph 54).
Referring to claims 9 and 18, Wan shows either one of the first and second storage devices is a capacitor (see figure 4a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (20120274744).
Referring to claims 4 and 13, Wan renders obvious the object is positioned in a background with other ambient lights, and the first charge pertains to the incoming light with the light source turned off, and the second charge pertains to the incoming light with the light source turned on (see figure 3B also see paragraph 28 note changing the order of the received ambient and active lighting signal is obvious). 
Referring to claim 19, Wan renders obvious producing a clock signal outside of the CMOS sensor to modify one of clock signals within the CMOS sensor to cause each of the first and second charges related to an exposure to a scene (see the synchronization signal as shown between the illumination device and the detector as shown in figure 3A, this signal is modified to determine the timing diagram as shown in figure 9A).  While the synchronization signal is not specifically shown to be a clock signal this is extremely well known and adds no new or unexpected results.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (20180124372), Korekado (20130020471), Weale (7286174), Bikumandla (8642938), and Berenz (6810135) show similar CMOS sensors that use a background subtraction to remove ambient noise from a received signal.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.